t c summary opinion united_states tax_court gilbert saunders petitioner v commissioner of internal revenue respondent docket nos 22122-05s 3462-06s filed date lawrence j avallone for petitioner harry j negro for respondent chabot judge these cases were heard pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as a precedent for any other case sec_7463 1unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for the years in issue except as to sec_7463 which is as in effect for proceedings commenced on the dates the petitions in the instant cases were filed respondent determined deficiencies in federal individual income taxes penalties and an addition_to_tax against petitioner as follows penalty addition_to_tax docket no year deficiency sec_6662 sec_6651 sec_2002 dollar_figure dollar_figure -0- big_number -0- dollar_figure 3462-06s big_number dollar_figure -0- after concessions by both sides the issues for decision are 2petitioner concedes he is not entitled to the education credits he claimed for and both sides have made concessions regarding specific deductions on schedule e supplemental income and loss for each of the years in issue these concessions are noted in the discussion infra part b respondent determined that petitioner filed his tax_return on date ie that the irs received the tax_return on that date and that petitioner is liable for a percent addition_to_tax for because of this late ie after date filing at trial petitioner contended as follows we will show that mr saunders justifiably relied on the expertise and the advice of his accountant that a n allegedly late filing in the year was to some extent was not the fault of mr saunders but rather was the negligence of his accountant thank you your honor petitioner testified that he was reasonably sure that he received his claimed tax_refund in date and so his tax_return must have been filed timely respondent introduced evidence that irs records showed the tax_return was received on date and petitioner’s claimed refund was mailed on date on brief petitioner does not refer to this issue and does not object to respondent’s proposed findings_of_fact we conclude that petitioner has abandoned his objection to imposition of the late filing addition_to_tax for pincite percent although the dollar amount of this addition continued whether petitioner is entitled to any deduction for a specific expenses claimed on schedule e supplemental income and loss and if so then in what amounts b schedule e depreciation expenses and if so then in what amounts and c charitable_contributions and if so then in what amounts and whether petitioner is liable for accuracy- related penalties for and and if so then in what amounts background the instant cases were consolidated for trial briefing and opinion petitioner resided in pennsylvania when the petitions in the instant cases were filed for convenience we will combine our findings and analysis issue by issue continued to tax is to be recalculated to take account of our determinations and respondent’s concessions see 127_tc_118 n affd 544_f3d_471 2d cir 92_tc_661 analysis a in general in general the commissioner’s determinations as to matters of fact in the notice_of_deficiency are presumed to be correct and the taxpayer has the burden of proving otherwise see rule a 290_us_111 petitioner contends that sec_7491 applies to shift the burden_of_proof but does so only with regard to the deductions for charitable_contributions we deal with this matter in our discussion of the charitable_contribution deductions infra part c we deem petitioner’s lack of argument with respect to the burden_of_proof on the remaining disputed deductions a concession that he retains the burden_of_proof for those items sec_7491 imposes on respondent the burden of production with respect to the sec_6662 penalties this will be dealt with infra part d because we have concluded that petitioner abandoned his opposition to imposition of the sec_6651 addition_to_tax for see supra note we conclude that sec_7491 does not impose on respondent any burden of production with respect to that issue if respondent had had this burden then we would have held that respondent had carried this burden 3unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure b schedule e deductions petitioner owned rental real_estate in philadelphia pennsylvania hereinafter sometimes referred to as the philadelphia property during each of the years in issue the philadelphia property includes a three-story building each story of which contains a separate apartment specific deductions for petitioner claimed dollar_figure of expense deductions on hi sec_2002 tax_return schedule e on account of the philadelphia property respondent disallowed the entire amount a agreed items the parties agree that the amounts set forth in table are deductible in full for table company item amount west philadelphia locksmith co dollar_figure weinstein supply plumbing king tu inc storm door tommy d’s home improvement compound total lock change the parties agree that the amounts set forth in table are to be capitalized and depreciated under the modified accelerated_cost_recovery_system hereinafter sometimes referred to as macrs table recovery company item amount period yrs alarmist security systems fire alarm dollar_figure southwest vinyl windows window sec_614 acar refrigeration inc range refrigerator total big_number the amounts that are deductible for are to be calculated in the computations under rule as a result of the parties’ agreement appropriate amounts hitherto unclaimed also will be deductible for and b disputed items the parties dispute the remaining dollar_figure of items the items and our dispositions are set forth in table we consider the items seriatim table company item claimed allowed1 neighborhood spirit homeowner’s insurance dollar_figure -0- property casualty vincent goffredo plumbing repairs big_number dollar_figure registered plumbing heating inc adr services inc bathtub refinishing z t home remodeling kitchen renovation big_number big_number and repairs chester muhammad accounting services other other big_number -0- 1the dollar_figure item is to be capitalized and depreciated under macrs over a 5-year recovery_period with appropriate amounts deductible for and see text immediately following table supra the other allowed items are deductible in full for we note that sec_179 relating to election to expense certain depreciable assets does not apply to any of the capitalized items involved in the instant cases see 94_tc_733 homeowner’s insurance petitioner contends that he paid dollar_figure for homeowner’s insurance for the philadelphia property in he relies on an exhibit that is an expiration notice from the insurance_company the notice states that the due_date was date the date of the notice is date but if payment is received within days after the due_date your policy will renew without interruption of coverage petitioner testified q petitioner’s counsel okay what is the total amount of the homeowners insurance for that property a petitioner dollar_figure q and is it your testimony today that you paid your homeowners insurance a yes what i do is i pay it in two parts i pay it in february and i paid as is indicated in the last line dollar_figure and i have to pay the balance in june respondent contends that the one exhibit petitioner presented showed that petitioner had not paid petitioner did not present any checks or other proofs of payment and petitioner presented no evidence as to and which leads to the inference that the policy did expire and was never renewed petitioner claimed the amounts shown in table on his schedules e as insurance expenses table year amount dollar_figure big_number big_number petitioner did not provide any documents even past due notices as to his claimed insurance expense deductions for and nor did he testify as to those years although on brief petitioner contends he paid dollar_figure for insurance on the philadelphia property in not the dollar_figure he claimed on hi sec_2002 tax_return we have not found any contention on brief as to the claimed homeowner’s dollar_figure insurance deductions for and we conclude that it is more_likely_than_not that petitioner let the insurance lapse and never made any of the claimed insurance payments on the philadelphia property we so hold plumbing repairs petitioner contends that he paid dollar_figure in to vincent goffredo registered plumbing heating inc hereinafter sometimes referred to as goffredo for plumbing repair work on the philadelphia property respondent contends there are flaws in the goffredo invoice petitioner presented and that the invoice does not show that it was paid respondent concludes the analysis as follows the invoice by itself does not substantiate that the claimed expenditure was actually paid the exhibit is labeled statement and states that payment is due upon receipt the exhibit is dated which respondent concedes is date next to the exhibit’s description of plumbing work done in the basement and side yard of the philadelphia property is the date at trial respondent’s counsel read it as on brief respondent interprets it as date it is evident that an invoice or statement dated date is not requiring payment upon receipt for work to be done date also the exhibit’s description of the work is in the past tense the obvious interpretation of is that the work was done between may and may consistent with petitioner’s testimony thus we reject respondent’s proposed finding of fact that exhibit 6-j has conflicting dates as to the year respondent does not contend that this item should be capitalized we conclude that it is more_likely_than_not that the work is a repair item and that petitioner paid the dollar_figure stated amount in petitioner is entitled to deduct the full dollar_figure for we so hold bathtub refinishing petitioner contends that he paid dollar_figure to adr services inc in for stripping and refinishing the bathtub in the third floor apartment of the philadelphia property respondent contends that petitioner has not shown documentary_evidence that the adr services invoice was paid the invoice and petitioner’s testimony convince us that it is more_likely_than_not that petitioner paid the dollar_figure invoice amount that the work is a repair item that need not be capitalized respondent does not contend for capitalizing and that the full dollar_figure is deductible for we so hold kitchen renovation on hi sec_2002 tax_return petitioner claimed a dollar_figure deduction for kitchen renovation respondent disallowed the entire amount on brief petitioner concedes that the dollar_figure should be capitalized and depreciated under macrs over a 5-year period respondent continues to maintain that no deduction should be allowed but as a backup states on brief if the court determines that exhibit 4-j is adequate substantiation for the second floor renovations the court should hold that the expenditure is capital in nature the installation of a new kitchen certainly adds value to the property petitioner may not deduct capital expenditures as a current_expense sec_263 the alleged second floor renovation is a structural upgrade to the existing residential real_estate and would be depreciated under macrs on a straight_line basis with a recovery_period of years sec_168 and sec_168 in support of petitioner’s contention he offered his own testimony and an exhibit that purports to be a job work order from z t home remodeling and repairs the document references zebaler thomas sr who is hereinafter sometimes referred to as thomas the document is hereinafter sometimes referred to as the thomas job work order respondent’s analysis appears to be an attack on the adequacy of the thomas job work order as substantiation of the claimed deduction respondent appears to take the position that petitioner has even failed to show that there was a kitchen renovation in although the matter is not free from doubt on the basis of the thomas job work order and petitioner’s testimony we conclude that it is more_likely_than_not that petitioner paid dollar_figure in for the renovation of the kitchen in the second floor apartment of the philadelphia property we so hold accounting other the foregoing disposes of all but dollar_figure of the disallowed claimed schedule e expenses for on his schedule e petitioner claimed a deduction for dollar_figure of legal and other professional fees 4we note that the effect of this resolution is to disallow substantially_all of the claimed deduction chester muhammad hereinafter sometimes referred to as chester assisted by his daughter chalamar muhammad hereinafter sometimes referred to as chalamar were petitioner’s accountants chester assisted by chalamar prepared petitioner’s tax returns for each of the years from through the years in issue petitioner did not substantiate the dollar_figure claimed deduction yet he must have paid chester or chalamar for their business accounting services bearing heavily against petitioner because the inexactitude is of his own making we conclude that he paid at least dollar_figure for these services in and is entitled to deduct dollar_figure see 39_f2d_540 2d cir we so hold as to all schedule e specific expense deductions not otherwise_disposed_of we conclude that petitioner has failed to carry his burden of proving error in respondent’s determinations we so hold specific deductions for petitioner claimed dollar_figure of expense deductions on his tax_return schedule e on account of the philadelphia property respondent disallowed the entire amount repairs of dollar_figure were included in the dollar_figure so claimed and disallowed a agreed items the parties agree that the amounts set forth in table are deductible table item amount tax treatment1 unspecified repair items acar refrigeration inc capitalized macrs yrs colonial iron big_number capitalized macrs yrs dollar_figure currently deductible 1as to the capitalized items appropriate amounts hitherto unclaimed also will be deductible for see text immediately following table supra b disputed items flooring petitioner spent dollar_figure for square feet of porcelain tile and related materials and included the deduction in the repairs category petitioner contends the dollar_figure is currently deductible respondent contends the dollar_figure should be capitalized under macrs with a 5-year recovery_period petitioner testified that the tiles and other materials were for a bathroom or kitchen floor and that such tile floors are not replaced every year petitioner does not explain on brief or in his testimony why the flooring cost should be deductible in full for we will not conjure up plausible possibilities for him we conclude that the dollar_figure must be capitalized sec_168 provides that the recovery_period for residential_rental_property i sec_27 years petitioner has not suggested that any of the seven shorter recovery periods listed in sec_168 applies we conclude that the dollar_figure must be capitalized under macrs with a 5-year recovery_period we so hold as with the other capitalized items an appropriate amount hitherto unclaimed also will be deductible for see text immediately following table supra accounting other the foregoing disposes of all but dollar_figure of the disallowed claimed schedule e expenses on his schedule e petitioner claimed a deduction for dollar_figure of legal and other professional fees for the reasons set forth in our analysis of expenses we conclude that petitioner paid at least dollar_figure for chester’s accounting services in and is entitled to deduct dollar_figure we so hold as to all schedule e specific expense deductions not otherwise_disposed_of we conclude that petitioner has failed to carry his burden of proving error in respondent’s determinations we so hold specific deductions for petitioner claimed dollar_figure of expense deductions on his tax_return schedule e on account of the philadelphia property respondent disallowed the entire amount repairs of dollar_figure were included in the dollar_figure so claimed and disallowed as was dollar_figure described as fire control box a agreed items the parties agree that petitioner is entitled to deduct dollar_figure for the smoke detectors in the second floor apartment we assume this is a part of the tax return’s dollar_figure fire control box item and dollar_figure for a housing inspection license which the parties have not further identified as to tax_return category b disputed items remodeling of third floor apartment on his tax_return petitioner claimed a dollar_figure deduction for repairs on brief he concedes that the dollar_figure should be capitalized and depreciated under macrs with a recovery_period of years respondent contends that no deduction should be allowed but that if we find that there was a remodeling of the third floor apartment then the cost should be capitalized and depreciated under macrs with a recovery_period of years petitioner’s concession as to capitalization disposes of substantially_all of the dollar_figure claimed deduction there remains for our determination whether any deduction at all should be allowed for on account of this item in support of his contention petitioner offered his own testimony that we redid the whole third floor and four exhibits the exhibits are hereinafter sometimes collectively referred to as the thomas job work order three of these four exhibits each of which is described in table are z t home remodeling and repairs job work orders in the various documents and petitioner’s testimony renovation and remodeling appear to be used interchangeably for convenience we will use remodeling table item exh 22-j exh 23-j exh 24-j date of order start date date completed materials dollar_figure dollar_figure dollar_figure labor big_number big_number big_number total big_number big_number big_number the fourth exhibit exhibit 30-p is a letter from thomas dated date stating as follows to whom it may concern please note that i completed a remodeling project at the above referenced property for dollar_figure total this amount was paid in cash per the attached invoice the referenced attached invoice is a copy of exhibit 22-j petitioner testified that the date completion date shown on exhibit 22-j was a mistake the work was completed on date he did not explain how it was that years later when exhibit 30-p was generated and trial preparations were under way neither thomas nor petitioner noticed the completion date error as table supra shows exhibits 22-j and 24-j state different dates for order start and completion petitioner explained as follows q respondent’s counsel and so something is wrong is that correct a petitioner like i said mr negro where this invoice exh 24-j came was probably later this exh 22-j is the original there were so many files and documents given to my attorney i had asked if this was in there and i had asked mr thomas to draft me -- to write an estimate based on the best of his ability to the work that he did on the third floor he didn’t have anything and didn’t have any copies of his invoice it was a simple error but the work was done on redirect examination petitioner gave essentially the same explanation including the statement that he thomas didn’t use the same dates because he didn’t have a copy notwithstanding petitioner’s explanation exhibit 30-p includes a copy of exhibit 22-j evidently thomas did have exhibit 22-j in his files and so it was not necessary for thomas to try to reconstruct from memory what was on the original job work order on re-cross- examination petitioner explained that he gave to thomas the copy of exhibit 22-j that thomas attached to the cover letter to create exhibit 30-p but if petitioner had exhibit 22-j all the time then why did he ask thomas to create from memory what became exhibit 24-j however one cuts them the pieces petitioner presents do not fit together exhibit 23-j is another dangling part of the picture that exhibit also states that it is for remodeling the third-floor apartment of the philadelphia property the stated cost is dollar_figure petitioner testified that 22-j and 23-j are valid in the cover letter portion of exhibit 30-p thomas states that dollar_figure total was his charge for the remodeling project what then does the dollar_figure cost on exhibit 23-j relate to finally we deal with petitioner’s testimony as to payment petitioner testified he paid the dollar_figure total remodeling cost in cash dollar_figure to start with and i paid upon completion petitioner variously explained that he may have gotten the cash from either a credit line an advance on his credit cards or his wife twenty thousand dollars was not a small amount for petitioner in when he reported wages of dollar_figure taxable interest of dollar_figure and rent receipts of dollar_figure we are troubled by petitioner’s inability to search his records obtain records from credit card companies obtain testimony from his wife or otherwise explain his source for the asserted dollar_figure of cash 5though petitioner testified he may have gotten the dollar_figure from his wife he filed his income_tax returns as a single_person for each of the years in issue this apparent inconsistency was not explained and we leave the parties where we find them on this issue 6petitioner’s tax_return shows that dollar_figure had been withheld as taxes from his dollar_figure wages petitioner’s testimony and the conflicting substantiating documents in the thomas job work order convince us that it is more_likely_than_not that any such remodeling and payment did not occur at least not in thus there is nothing to capitalize and deduct even in part for we so hold accounting other the foregoing disposes of all but dollar_figure of the disallowed claimed schedule e expenses unlike the and schedules e petitioner’s schedule e did not claim any deduction for legal and other professional fees on brief petitioner does not refer to any schedule e specific expense deduction items other than those dealt with supra we conclude that petitioner has conceded all of the remaining dollar_figure we so hold petitioner introduced a letter from chalamar stating that petitioner utilized my company’s professional services for the tax_year for the total amount of dollar_figure the record does not include similar evidence for or however petitioner did not claim a deduction for such an expense on his tax_return neither on schedule e nor on schedule a itemized_deductions petitioner did not contend in his posttrial briefs that any such deduction should be allowed and he did not comment on respondent’s proposed findings_of_fact regarding that letter we conclude that petitioner abandoned whatever purpose he had at trial in offering that letter see supra note we so hold depreciation_deductions petitioner claimed dollar_figure in depreciation_deductions for the philadelphia property for each of the years in issue this was determined by using the straight-line method a cost_basis of dollar_figure and a useful_life of years respondent disallowed the entire deduction for each of those years respondent contends that petitioner did not establish the philadelphia property’s basis or the recovery_period for the related depreciation_deductions petitioner’s father transferred the philadelphia property to petitioner for a stated price of dollar_figure on date attached to the grantor deed is a certification required by city of philadelphia real_estate transfer_tax ordinance that the fair value of the property is dollar_figure from the schedules attached to petitioner’s and tax returns we gather that petitioner had claimed dollar_figure in depreciation before petitioner’ sec_2002 tax_return does not appear to include any comparable schedule in the face of respondent’s determinations disallowing the entire claimed depreciation deduction for each year in issue petitioner failed to provide any information from which we could determine a petitioner’s basis in the philadelphia property when he acquired the property in b how much depreciation petitioner had successfully claimed in the years after the acquisition and before the years in issue or c whether petitioner had any depreciable basis left at the start of the years in issue see sec_167 sec_1016 accordingly we conclude that petitioner failed to show any error in respondent’s determinations on this matter we so hold c charitable_contributions petitioner is entitled to deduct his charitable_contributions see sec_170 we consider first petitioner’s contention as to the burden_of_proof for all years in issue and then the allowability of the claimed charitable_contribution deductions for each of these years burden_of_proof sec_7491 imposes the burden_of_proof on the commissioner as to a factual issue if certain conditions have been met including as here relevant the taxpayer has introduced credible_evidence on that issue the taxpayer has substantiated the item in accordance with the internal revenue code’s requirements the taxpayer has maintained all records required under the internal_revenue_code and the taxpayer has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews petitioner contends in the case presently before the court the taxpayer has met and exceeded the aforesaid requirements certainly going well beyond that of a frivolous claim or tax-protester type argument petitioner introduced the testimony of reverand sic charles vincent daniels sr reverand sic of ebenezer baptist church exhibit 35-j to supplement the written documentation and substantiation offered in regard to the charitable_contribution deductions taken in regard to the relevant tax years respondent contends petitioner has not satisfied any of these requirements on his tax returns petitioner claimed charitable_contribution deductions as shown in table table item cash or check dollar_figure dollar_figure dollar_figure other1 -0- -0- total big_number big_number big_number 1the only explanation of this item on petitioner’ sec_2002 tax_return is salvation army the tax_return does not include any description of the property asserted to have been contributed the only document petitioner submitted in support of hi sec_2002 deduction was a self-prepared ie not prepared by or on behalf of the charitable donee list showing that on every sunday in petitioner contributed cash to the ebenezer baptist church the list showed contributions of dollar_figure on each of the first sundays and dollar_figure on each of the remaining sundays petitioner submitted similar documents in support of his and deductions all were prepared by chester assertedly from notebooks in which petitioner recorded each week the contribution he made that week the document conflicts with petitioner’ sec_2002 tax_return also prepared by chester in that the document shows dollar_figure of cash contributions to ebenezer baptist church while the tax_return shows dollar_figure of the same dollar_figure total was noncash contributed to the salvation army petitioner ignores these conflicts in his testimony7 and on brief 7petitioner testified as follows q petitioner’s counsel all right now in the year if you will look at the second page you see at the bottom right-hand corner a little box with a grand total a petitioner yes q and could you read that number please a dollar_figure q okay is that the amount of money that you are testifying that you contributed to ebenezer baptist church in the year a yes on cross-examination when petitioner was confronted by the conflict between the document and his testimony on the one hand and hi sec_2002 tax_return on the other hand he testified as follows q respondent’s counsel so can we agree that either your income_tax return is wrong or this statement is wrong continued petitioner testified that each of his weekly contributions was a tithe which he testified was percent of his gross salary for a total of dollar_figure petitioner’s tax_return shows hi sec_2002 gross salary was dollar_figure from pennsylvania power and lighting percent of which is dollar_figure for the tithes8 totaled dollar_figure while percent of petitioner’s gross salary was only dollar_figure for the tithes9 totaled dollar_figure while percent of petitioner’s gross salary was dollar_figure petitioner continued a no everything is valid as it is perhaps petitioner was trying to emulate the white queen’s advice to alice now i’ll give you something to believe i’m just one hundred and one five months and a day i ca’n’t believe that said alice ca’n’t you the queen said in a pitying tone try again draw a long breath and shut your eyes alice laughed there’s no use trying she said one ca’n’t believe impossible things i daresay you haven’t had much practice said the queen when i was your age i always did it for half-an-hour a day why sometimes i’ve believed as many as six impossible things before breakfast dodgson c l the complete works of lewis carroll through the looking-glass modern library ed 8in addition petitioner’s document showed dollar_figure of pastors offering about which more infra 9in addition petitioner’s document showed dollar_figure of pastors offering about which more infra testified that he had gotten a raise in and that was why his charitable_contributions increased from dollar_figure in to dollar_figure in when confronted with his tax returns showing wages of dollar_figure and wages of dollar_figure petitioner conceded that in fact he had not gotten a raise in petitioner did not revise his tithe explanation at that point or later in the trial or provide any other explanation on brief petitioner testified that he made his charitable_contributions each sunday by first putting the cash into a plain white envelope and then putting the envelope into a collection plate as the plate was passed around petitioner provided as a corroborating witness reverend charles vincent daniels sr hereinafter sometimes referred to as daniels pastor of the ebenezer baptist church in his deposition because of time constraints daniels was unable to testify at the trial daniels stated that congregants or participants in the services make their offerings by going to the front of the church and placing their offerings in baskets on a table in the front of the church he stated that the baskets are not passed around among the congregants or participants petitioner ignores this conflict in his testimony and on brief the documents petitioner submitted in support of his and deductions are essentially the same as the one for but there are some differences one difference is that each of the and documents shows a weekly tithe of dollar_figure and a weekly pastors offering of dollar_figure or dollar_figure or dollar_figure as the case may be in his deposition daniels states that the pastor’s offering did not start until after petitioner ignores this conflict in his testimony and on brief each of the three documents is headed irs tax receipt when asked why the documents use the word receipt since none of them is signed by anyone much less by someone purporting to act on behalf of the donee ebenezer baptist church petitioner testified that he did not know petitioner testified that he never asked chester about this and chester never explained why the word receipt was used the first requirement of sec_7491 is that the taxpayer provide credible_evidence as we noted in 116_tc_438 in order for sec_7491 to place the burden_of_proof on respondent the taxpayer must first provide credible_evidence the statute itself does not state what constitutes credible_evidence the conference committee’s report states as follows credible_evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness h conf rept pincite 1998_3_cb_747 after critical analysis it is clear that the evidence provided by petitioner contains so many internal conflicts ie conflicts in petitioner’s evidence and not based on any rebuttal or contrary evidence presented by respondent that we would not find it sufficient to base a decision on this matter in favor of petitioner accordingly we conclude that sec_7491 does not apply and the burden_of_proof on the charitable_contribution deductions issue has not been shifted to respondent under the circumstances it is not necessary to consider the other requirements imposed by sec_7491 allowability of deductions respondent’s disallowances of petitioner’s charitable_contribution deductions resulted in the unchallenged remaining itemized_deductions being less than the standard_deduction for each of the years in issue table compares petitioner’s claimed itemized_deductions and the standard_deduction table charitable_contributions dollar_figure dollar_figure dollar_figure other itemized_deductions big_number big_number big_number standard_deduction big_number big_number big_number amount by which the big_number big_number big_number standard_deduction exceeds the other itemized_deductions in the notices of deficiency respondent allowed the standard_deduction in lieu of all of petitioner’s itemized_deductions for each of the years in issue as a result respondent’s determinations must be sustained unless petitioner carries his burden of proving as to any of the years in issue that he is entitled to charitable_contribution deductions greater than the amount shown for that year10 on the last line of table for the reasons explained supra in part c burden_of_proof petitioner’s documents and his testimony are largely discredited petitioner testified that he recorded his sunday contributions in notebooks on sunday afternoons that he gave these notebooks to chester and that chester used the notebooks to prepare petitioner’s tax returns and also the documents notwithstanding the above-noted conflicts between the documents and the tax returns petitioner did not produce any notebooks chester is dead chalamar sent a letter that does not deal with this matter although petitioner may well have made deductible charitable_contributions to the ebenezer baptist church in each of the years in issue we conclude that he has failed to carry his above- described burden of proving for any of the years in issue that his deductible contributions exceeded the amount shown on the last line of table thus respondent’s determination is sustained as to each of the years in issue we so hold 10for petitioner claimed an item that was subject_to a 2-percent floor as a result of other issues that floor is greater than the amount shown on petitioner’s tax_return so the allowable deduction is less than that shown and the excess will be greater than the amount shown in table d sec_6662 penalty for each of the year sec_2002 and respondent determined an accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulationsdollar_figure under sec_6662 and b a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax due to among other things negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return sec_6662 sec_1 b income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly 762_f2d_891 11th cir affg tcmemo_1983_450 higbee v commissioner t c pincite sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return 11respondent determined in the alternative for and accuracy-related_penalties for substantial_understatement_of_income_tax our ruling on the negligence alternative for and makes it unnecessary to analyze or rule on the substantial_understatement alternative position that is contrary to the rule_or_regulation sec_1_6662-3 income_tax regs disregard of rules or regulations is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances that demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe id sec_6664 provides in pertinent part that the sec_6662 penalty shall not be imposed with respect to any portion of an underpayment if a taxpayer shows that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion reasonable_cause and good_faith may be indicated by an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs reliance on the advice of a tax professional also may establish reasonable_cause and good_faith for the purpose of avoiding liability for the sec_6662 penalty the taxpayer claiming reliance on a tax professional’s advice must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three- prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir reliance on a return preparer is not reasonable where even a cursory review of the tax_return would reveal errors 88_tc_654 under sec_7491 the commissioner has the burden of production with respect to liability for the negligence or disregard penalty that is the commissioner must see to it that the record includes sufficient evidence indicating that it is appropriate to impose this penalty higbee v commissioner t c pincite if the commissioner satisfies this burden of production then the taxpayer has the burden of proving that the underpayment was not attributable to negligence or disregard of rules or regulations or the reasonable_cause exception applies idem as we explained supra in part c charitable_contributions petitioner produced at trial documents purportedly prepared by chester from notebooks petitioner gave to chester memorializing his weekly contributions the document contradicted petitioner’ sec_2002 tax_return also prepared by chester see supra note petitioner’s testimony as to tithing as well as the and documents conflicts with the gross salaries reported on his tax returns petitioner’s testimony as to the manner in which he made the contributions conflicts with his witness’ explanation of the manner in which such contributions were made in and petitioner claimed a dollar_figure education credit hope_credit for respondent disallowed it and included the disallowed amount in the underpayment to which the negligence_penalty applies petitioner conceded the disallowance petitioner testified that he did not have any idea what an education credit was at the time he filed hi sec_2002 tax_return he testified that he had not gone to school in and had not been in school since when he received a bachelor’s degree from cheney university his only explanation for the claiming of the credit was that this was some accountant’s manipulation of the tax code he did not discuss the education credit with chester petitioner’s claim of a dollar_figure education credit on hi sec_2002 tax_return is evidence of negligence the bulk of the adjustments and the bulk of the trial time dealt with schedule e adjustments petitioner’s documentary substantiation was largely a hodgepodge with few clear receipts petitioner failed to keep adequate_records or to substantiate properly many of the items that he claimed and has since conceded or that he disputed unsuccessfully such a failure in the instant cases is evidence of negligence see higbee v commissioner t c pincite petitioner deducted in full numerous expenditures that petitioner now concedes were capital items see eg supra table part b b kitchen renovation and part b b remodeling of third floor apartment as best we can tell from petitioner’s evidence it was obvious that these comparatively large deductions were for capital items not currently deductible in full these items cause us to conclude that respondent has carried the burden of production with respect to significant items on petitioner’ sec_2002 and tax returnsdollar_figure petitioner argues that he reasonably relied on his accountant for assistance but petitioner did not show that chester was a competent professional who had sufficient tax expertise to justify reliance he testified that chester was not a certified_public_accountant we have not found anything in the record about chester’s tax expertise except the tax returns and the other documents such as the charitable_contributions statements that chester prepared those materials do not lead us to conclude that chester was a competent tax professional petitioner also failed to show that he provided chester with necessary and accurate information petitioner said he kept all 12the same analysis would lead to the same conclusion as to however respondent did not determine an accuracy-related_penalty for we leave the parties as we find them for on this issue of his tax documents including receipts in a folder during the year he said he then photocopied those documents and sent them to chester along with his forms w-2 wage and tax statement it is not clear whether petitioner sent the originals or the photocopies to chester but presumably petitioner’s purpose in making the photocopies was to have a complete set of his business and other tax-relevant records because petitioner was able to produce so few of his records and was so vague and general in his testimony13 we cannot tell what petitioner asked of chester on any specific matter and what specific advice chester gave on that matter as best we can tell petitioner gave stuff to chester and chester gave tax returns not advice to petitionerdollar_figure that is not enough reliance on professional advice to enable 13on cross-examination petitioner testified that he photocopied and sent documents to chester semiannually 14petitioner testified as follows q petitioner’s counsel i just want to go back for a second to the actual tax_return i want to make sure that i understand and the court understands the process after you provided all the paperwork to mr muhammad then he would prepare a tax_return a petitioner that’s correct q so what you are saying is that as far as you know you submitted all of your paperwork to mr muhammad and the tax returns were always prepared a that’s correct petitioner to avoid the negligence_penalty as to any portion of the underpayment for or see neonatology associates p a v commissioner f 3d pincite 108_tc_147 we so hold to take account of the foregoing decisions will be entered under rule
